USCA1 Opinion

	




          November 16, 1995     [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                              ____________________          No. 94-2049                                    VIRGINIA RONAN,                                Plaintiff, Appellant,                                          v.                        U.S. ENVIRONMENTAL PROTECTION AGENCY,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Richard G. Stearns, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ____________________               Virginia G. Ronan, on brief pro se.               _________________               Donald  K.  Stern, United  States  Attorney,  and Cheryl  L.               _________________                                 __________          Conner, Assistant United States Attorney, on brief for appellee.          ______                                 ____________________                                 ____________________                      Per  Curiam.   In an  earlier decision,  this court                      ___________            reversed  a summary  judgment  against  appellant  Ronan  and            remanded   for  a  trial   her  claims  of   gender  and  age            discrimination in the denial of a promotional opportunity  by            her  employer,   the  EPA.    Ronan   v.  U.S.  Environmental                                          _____       ___________________            Protection  Agency, No. 89-1566, slip op. at 3 (1st Cir. Mar.            __________________            27,  1990) (per curiam).  Following a bench trial held over a                        ___ ______            three day  period, the  district  court awarded  judgment  in            favor  of the  EPA.   The  court found  that while  Ronan had            established  a prima facie case,  she had not  shown that the            EPA's proof  of neutral,  non-discriminatory reasons  for the            decision concealed a prohibited discriminatory motive or act.            In short, the trial court found credible the testimony of the            EPA employees who made the decision.                      Having  carefully  reviewed  the   transcripts  and            briefs,  we  find  no  clear error  in  the  court's  factual            findings.  See  Lussier v.  Runyon, 50 F.3d  1103, 1111  (1st                       ___  _______     ______            Cir. 1995)  (district court's  factual  findings in  a  bench            trial are  reviewed  only  for  "clear error").    The  trial            judge's  choice between  plausible  competing  inferences  is            entitled to  deference on review, especially  when the choice            is informed  by an assessment of the demeanor and credibility            of the witnesses.  See Anderson v. City of Bessemer, 470 U.S.                               ___ ________    ________________            564, 573 (1985);  Cumpiano v. Banco Santander P.R.,  902 F.2d                              ________    ____________________            148,  152 (1st Cir. 1990);  Williams v. Poulos,  11 F.3d 271,                                        ________    ______            278 (1st Cir. 1993) (credibility).                       We find  no support  in the record  for appellant's            bald assertions that the court failed to conduct an impartial            trial, did not  rule on her motions,  and unfairly disfavored            her cause in evidentiary rulings and the denial of  appointed            counsel.  To the contrary, the record reflects that the court            ruled  on every motion, conducted a  fair and orderly hearing            without prejudicial error, and  was solicitous of appellant's            pro se status throughout.  No exceptional reason requiring an            ___ __            appointment of counsel is suggested.  We also see no error in            the denial of appellant's jury demand in light of Landgraf v.                                                              ________            USI Film Prods., 114 S. Ct. 1483 (1994), nor in the dismissal            _______________            of her attempt  to retry  a retaliation claim  that had  been            rejected in a collateral forum, and never appealed.                        Appellant lists as error some  forty-eight district            court orders, many of which were entered prior to the summary            judgment appeal and  remand of her claims for trial.  We fail            to see the relevance of these early procedural rulings to the            issues on this appeal.  Any perceived substantive errors were            waived, at the latest  with appellant's filing of  an amended            complaint after remand.  For like reason, we find no abuse in            the court's  rejection of  appellant's motions  to supplement            the  record  with archival  documents relating  to irrelevant            early rulings.                       We have reviewed the record with care.  It contains            all  the docketed items needed  for a thorough  airing of the                                         -3-            issues.   We appreciate appellant's  concern about a  missing            partial  transcript  containing  the  testimony   of  witness            William  Chenoweth (Dkt.  160).   Its  absence, however,  has            caused her no prejudice in this court.  A full  transcript of            the proceedings was  certified to us on  appeal.  Chenoweth's            testimony, in its entirety, has been considered by  the court            along  with the rest of the record.  The occasional docketing            errors to which appellant points,  and mistakes in the  EPA's            appellate   filings,  also  have   caused  no   prejudice  to            appellant.                       Accordingly,  the  judgment   below  is   affirmed.                                                                ________            Appellant's motion  "for Correction  and Modification of  the            Record,"  and "Petition  for  Judicial Opinion  on Denial  of            Constitutional  Rights,"  including  attachments labelled  as            motions, "In  Objection to  Harassment and Violations  by the            U.S. District Court and U.S. Court of Appeals," "In Objection            to  Harassment and Abusive Use of Power by Clerks and Judges"            and  "In  Objection  to Denial  of  Access  to  United States            Courts," are denied.                         ______                                         -4-